Case 3:18-cr-04683-GPC Document 163-1 Filed 05/18/20 PageID.1487 Page 1 of 2



  1
  2
  3
  4
  5
  6
  7                              UNITED STATES DISTRICT COURT
  8                           SOUTHERN DISTRICT OF CALIFORNIA
  9 UNITED STATES OF AMERICA,                              CASE NO. 3:18-cr-04683-GPC
 10                     Plaintiff,                         [PROPOSED] ORDER TO
                                                           SHORTEN TIME
 11               vs.
                                                           Assigned to Hon. Gonzalo P. Curiel
 12 JACOB BYCHAK, MARK
    MANOOGIAN, MOHAMMED
 13 ABDUL QAYYUM, AND PETR
    PACAS,
 14
             Defendants.
 15
 16               IT IS HEREBY ORDERED that Defendant’s motion for an order shortening
 17 time in which Defendants may file their motion dismiss the wire fraud counts in the
 18 Indictment for violating the Fifth Amendment due process and Sixth Amendment fair
 19 notice protections afforded by the United States Constitution is granted.
 20               The briefing schedule for Defendants’ motion is amended as follows:
 21               Defendants’ motion will be accepted as filed on May 16, 2020;
 22               The Government’s opposition brief will be due June 8, 2020;
 23               Defendants’ reply will be due June 15, 2020; and
 24               The hearing will take place on June 26, 2020, at 2:30 p.m.
 25               SO ORDERED.
 26 DATED: _____________
        __________________________HONORABLE GONZALO P. CURIEL
 27                               United States District Judge
 28
      3650054.1
                                                       1                       Case No. 3:18-cr-04683-GPC
                                                    ORDER
Case 3:18-cr-04683-GPC Document 163-1 Filed 05/18/20 PageID.1488 Page 2 of 2



  1                                  CERTIFICATE OF SERVICE
  2               Counsel for Defendants certify that the foregoing pleading has been
  3 electronically served on the following parties by virtue of their registration with the
  4 CM/ECF system:
  5                                           Sabrina L. Feve
  6                                        Assistant U.S. Attorney
  7                                       sabrina.feve@usdoj.gov
  8
  9                                          Melanie K. Pierson
 10                                       Assistance U.S. Attorney
 11                                     melanie.pierson@usdoj.gov
 12
 13
                                               Respectfully submitted,
 14
 15 DATED: May 18, 2020                        Gary S. Lincenberg
                                               Naeun Rim
 16                                            Bird, Marella, Boxer, Wolpert, Nessim,
 17                                            Drooks, Lincenberg & Rhow, P.C.

 18
 19
                                               By:          s/ Naeun Rim
 20                                                               Naeun Rim
 21                                                   Attorneys for Petr Pacas

 22
 23
 24
 25
 26
 27
 28
      3650054.1
                                                       2                         Case No. 3:18-cr-04683-GPC
                                                     ORDER
